IN THE SUPREME COURT OF PENNSYLVANIA
                         MIDDLE DISTRICT


MICHAEL J. WALTERS; MICHAEL J.       :   No. 252 MAL 2020
WALTERS AND ROSEANNE WALTERS,        :
HUSBAND AND WIFE; MARK H. ATTIX;     :
FREDERICK JOHN BARTEK; CHARLES       :   Petition for Allowance of Appeal
W. BUTTZ AND TERESA C. BUTTZ,        :   from the Order of the
HUSBAND AND WIFE; JOELLEN            :   Commonwealth Court
CHADWICK; MARY ELLEN CHRISTMAN;      :
BRIAN COLFER AND ALICIA COLFER,      :
HUSBAND AND WIFE; DAVID T.           :
COUNCILOR AND DEBRA A. COUNCILOR     :
F/K/A DEBRA LITCHULT, HUSBAND AND    :
WIFE; DAVID T. COUNCILOR,            :
ADMINISTRATOR OF THE ESTATE OF       :
THEODORE G. COUNCILOR; MARY          :
ALCHERMES-DILGER, JOSEPH D.          :
ALCHERMES, AND CHRISTOPHER B.        :
ALCHERMES; MARK E. ELVIN AND         :
SHAUNA D. ELVIN, HUSBAND AND WIFE;   :
SUSAN E. ESTERHAY AND LINDA M.       :
SMITH; MAX H. FELDMAN AND KELEE A.   :
MONAHAN-FELDMAN, HUSBAND AND         :
WIFE; LEO J. FINNEGAN; RICHARD E.    :
JOHN AND MARILYN P. JOHN, HUSBAND    :
AND WIFE; MARILYNN ANN JOHNSON;      :
HOWARD A. KELLNER AND DONNA M.       :
KELLNER, HUSBAND AND WIFE;           :
DOUGLAS D. KELLY; RUSSELL R. KICE;   :
JOHN O. KLINGER AND BRENDA           :
KLINGER, HUSBAND AND WIFE;           :
MOUNTAIN HOME ENTERPRISES LLC;       :
ERIK PETERSON AND GILLIAN            :
PETERSON, HUSBAND AND WIFE;          :
CLARKE REID AND JOANNE REID,         :
HUSBAND AND WIFE;PATRICIA A.         :
RUSSO; EDWARD M. SATTERTHWAITE;      :
JACOB E. SEIP AND PHYLLIS A. SEIP,   :
HUSBAND AND WIFE; THOMAS D.          :
SHORE; LESLIE D. SOPKO; STAGS LEAP   :
PROPERTIES LLC; ELAINE J. VULA;      :
WILLIAM C. WOLFE,                    :
                                     :
               Petitioners           :
                                            :
                                            :
             v.                             :
                                            :
                                            :
BUCK HILL FALLS COMPANY; LOT AND            :
COTTAGE OWNERS' ASSOCIATION OF              :
BUCK HILL FALLS,                            :
                                            :
                   Respondents              :


                                     ORDER



PER CURIAM

     AND NOW, this 29th day of September, 2020, the Petition for Allowance of Appeal

is DENIED.




                               [252 MAL 2020] - 2